Exhibit 5.1 SIDLEY AUSTIN llp BEIJING LOS ANGELES 787 SEVENTH AVENUE BRUSSELS NEW YORK NEW YORK, NY 10019 CHICAGO SAN FRANCISCO (212) 839 5300 DALLAS SHANGHAI (212) FRANKFURT SINGAPORE GENEVA SYDNEY HONG KONG TOKYO LONDON WASHINGTON, D.C. FOUNDED 1866 July 25, 2008 ML Asset Backed Corporation 250 Vesey Street - 12th FloorNew York, New York 10080 Re: Merrill Auto Trust Securitization 2008-1 Ladies and Gentlemen: We have acted as special counsel for ML Asset Backed Corporation, a Delaware corporation (the “Depositor”), in connection with the Underwriting Agreement, dated July 22, 2008 (the “Underwriting Agreement”), between the Depositor and Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”), as representative for the underwriters named in Schedule A to the Underwriting Agreement (the “Underwriters”), relating to the sale of $67,900,000 aggregate principal amount of Class A-1 2.91653% Asset Backed Notes (the “Class A-1 Notes”), $58,200,000 aggregate principal amount of Class A-2a 4.27000% Asset Backed Notes (the “Class A-2a Notes”), $24,000,000 aggregate principal amount of Class A-2b Floating Rate Asset Backed Notes (the “Class A-2b Notes”), $50,400,000 aggregate principal amount of Class A-3a 5.50000% Asset Backed Notes (the “Class A-3a Notes”), $46,000,000 aggregate principal amount of Class A-3b Floating Rate Asset Backed Notes (the “Class A-3b Notes”), $58,200,000 aggregate principal amount of Class A-4a 6.15000% Asset Backed Notes (the “Class A-4a Notes”), $30,000,000 aggregate principal amount of Class A-4b Floating Rate Asset Backed Notes (the “Class A-4b Notes”, and together with the Class A-1 Notes, the Class A-2a Notes, Class A-2b Notes, Class A-3a Notes, Class A-3b Notes and the Class A-4a Notes, the “Class A Notes”), $23,384,000 aggregate principal amount of Class B 6.75000% Asset Backed Notes (the “Class B Notes”), and $16,189,000 aggregate principal amount of Class C 7.11000% Asset Backed Notes (the “Class C Notes” and, together with the Class A Notes and the Class B Notes, the “Notes”). The Notes will be issued pursuant to an Indenture, dated as of June 30, 2008 (the “Indenture”), among Merrill Auto Trust Securitization 2008-1, a Delaware statutory trust (the “Issuer”), Citibank, N.A., as indenture trustee (the “Indenture Trustee”), and U.S. Bank National Association, as securities administrator (in such capacity, the “Securities Administrator”). The Issuer will also issue Asset Backed Certificates (the “Certificates”, and together with the Notes, the “Securities”) pursuant to an Amended and Restated Trust Agreement, dated as of June 30, 2008 (the “Trust Agreement”), between the Depositor and U.S. Bank Trust National Association, as owner trustee (the “Owner Trustee”). Sidley Austin llp is a limited liability partnership practicing in affiliation with other Sidley Austin partnerships July 25, Page 2 The assets of the Issuer will consist primarily of a pool of retail motor vehicle loan and installment sales contracts secured by new and used automobiles, light-duty trucks and sport utility vehicles (the “Receivables”). Capitalized terms used and not otherwise defined herein have the meanings assigned to such terms in the Sale and Servicing Agreement, dated as of June 30, 2008 (the “Sale and Servicing Agreement”), among the Issuer, the Depositor and U.S. Bank National Association, as master servicer (in such capacity, the “Master Servicer”). As counsel to the Depositor, we have examined and relied upon originals or copies, certified or otherwise identified to our satisfaction, of such agreements, instruments, certificates, records and other documents and have made such examination of law as we have deemed necessary or appropriate for the purposes of this opinion, including (a) a copy of the Certificate of Incorporation of the Depositor, certified by the Secretary or an Assistant Secretary of the Depositor to be a true and correct copy, (b)a copy of the by-laws of the Depositor, certified by the Secretary or an Assistant Secretary of the Depositor to be a true and correct copy, (c)a certificate of the Secretary of State of the State of Delaware, dated as of a recent date, to the effect that the Depositor is validly existing in good standing under the laws of the State of Delaware, (d)a copy of resolutions adopted by the Board of Directors of the Depositor, in connection with the authorization, creation and sale of the Securities, certified by the Secretary or an Assistant Secretary of the Depositor to be a true and correct copy, (e)the Underwriting Agreement, (f)the Receivables Purchase Agreement, dated as of June 30, 2008 (the “Receivables Purchase Agreement”), between Merrill Lynch Bank USA (“MLBUSA”), as seller of the Receivables, and the Depositor, as purchaser, (g) the Servicing Agreement, dated as of June 30, 2008 (the “Receivables Purchase Agreement”), among CenterOne Financial Services LLC, a Delaware limited liability company, as servicer (the “Servicer”), the Master Servicer and the
